EXHIBIT 10.2

 

AMENDMENT NO. 1 TO THE

HOMEBANC CORP. AMENDED AND RESTATED

SALES EQUITY INCENTIVE PLAN

 

This Amendment No. 1 (the “Amendment”) to the HomeBanc Corp. Amended and
Restated Sales Equity Incentive Plan (the “Plan”), is hereby adopted this 12th
day of December, 2006, by the Compensation Committee of the Board of Directors
of HomeBanc Corp. (the “Company”).

 

WHEREAS, the Company adopted the Plan for the purposes set forth therein; and

 

WHEREAS, pursuant to Article 9 of the Plan, the Compensation Committee of the
Board of Directors of the Company has the authority to amend the Plan with
respect to certain matters; and

 

WHEREAS, the Compensation Committee has approved and authorized this Amendment;

 

NOW, THEREFORE, the Plan is hereby amended, effective as of the date hereof, in
the following particulars:

 

1. By deleting Section 2.1(n) in its entirety and replacing it with the
following:

 

“(n) “Fair Market Value,” on any date, means (i) if the Stock is listed on a
securities exchange, the closing sales price on such exchange on such date or,
in the absence of reported sales on such date, the closing sales price on the
immediately preceding date on which sales were reported, or (ii) if the Stock is
not listed on a securities exchange, the mean between the bid and offered prices
of the Stock in the over-the-counter market on that date or the last business
day prior to that date, as reported by the NASDAQ Stock Market, or, if not so
reported, by a generally accepted reporting service, provided that if it is
determined that the fair market value is not properly reflected by such
quotations, Fair Market Value will be determined by such other method as the
Committee determines in good faith to be reasonable.”

 

2. By deleting Article 8 in its entirety, renumbering the sections accordingly
and adding the following new Section 9.1:

 

“9.1 CHANGES IN CAPITAL STRUCTURE. The adjustment provisions of the LTIP shall
apply with respect to awards granted pursuant to this Plan.”

 

All other provisions of the Plan shall remain the same.

 

IN WITNESS WHEREOF, HomeBanc Corp., by a duly authorized officer, has executed
this Amendment, this 12th day of December, 2006.

 

 

HOMEBANC CORP.

 

 

 

By:

/s/ CHARLES W. McGUIRE

 

 

Executive Vice President, General Counsel
   and Secretary

 

 

 

 

 